        Case 2:19-cv-00561-CJB-KWR Document 1 Filed 01/25/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA


CHRISTINE CONNER                                                CIVIL ACTION NO.:

   VERSUS                                                       SEC.

ORLEANS PARISH SHERIFF’S OFFICE
and CLEMONT GRIFFIN                                             MAG.


Filed                                                         Clerk


                                          COMPLAINT



        NOW INTO COURT, through undersigned counsel, comes Christine Conner (“Ms.

Conner”) who respectfully submits:

                                 JURISDICTION AND VENUE

                                                 I.

        This action is brought to remedy discrimination on the basis of sex in the terms,

conditions and privileges of employment and in violation of Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. §§ 2000e, et seq., 42 U.S.C. §§ 1981, 1983 and 1985, La. Rev.

Stat. §§ 23:332, et seq. and 51:2231, et seq.

                                                II.

        Damages and other appropriate legal and equitable relief are sought pursuant to Title VII,

42 U.S.C. §§ 1981, 1983 and 1985,

                                                III.

        This Court has jurisdiction of this action under 28 U.S.C. §§ 1331, 1343, 42 U.S.C. §
       Case 2:19-cv-00561-CJB-KWR Document 1 Filed 01/25/19 Page 2 of 9



1981 and its pendent jurisdiction over state claims.

                                                 IV.

       As the unlawful employment practices complained of herein occurred within the Eastern

District of the State of Louisiana, venue is proper in this district pursuant to 28 U.S.C. § 1391.



                                             PARTIES

                                                 V.

       Made defendant herein is the Orleans Parish Sheriff’s Office (“Sheriff’s Office”).

                                                 VI.

       Also made defendant herein is Clemont Griffin (“Griffin”).



                ALLEGATIONS COMMON TO ALL CAUSES OF ACTION



                                                VII.

       Ms. Conner is a female.

                                                VIII.

       Griffin is a male.

                                                 IX.

       At all times relevant hereto, Ms. Conner and Griffin were employees of the Sheriff’s

Office .

                                                 X.

       During the period of their employment by the Sheriff’s Office, Ms. Conner and Griffin


                                               Page 2
       Case 2:19-cv-00561-CJB-KWR Document 1 Filed 01/25/19 Page 3 of 9



began a sexual relationship.

                                               XI.

       As a result of that relationship, Ms. Conner became pregnant by Griffin.

                                               XII.

       During her pregnancy, Ms. Conner’s relationship with Griffin became caustic. Ms.

Conner attempted to end the relationship.

                                              XIII.

       Because of jealousy, Griffin began to sexually harass Ms. Conner on the job, at her home

and also by making threatening telephone calls.

                                              XIV.

       At work, Ms. Conner was placed on the same shift as Griffin.

                                              XV.

       One morning at work, Griffin committed an assault and battery upon Ms. Conner.

                                              XVI.

       In an attempt to avoid any further abuse by Griffin, Ms. Conner asked her supervisor to

assign Ms. Conner to a different shift.

                                              XVII.

       Ms. Conner complained several times to her supervisors about the sexual harassment.

Her supervisors informed Griffin about the complaints but failed to take any appropriate action to

end the discriminatory treatment.

                                             XVIII.

       Because the Sheriff’s Office failed to take immediate and appropriate corrective action, a


                                             Page 3
          Case 2:19-cv-00561-CJB-KWR Document 1 Filed 01/25/19 Page 4 of 9



hostile work environment was created that caused Ms. Conner to experience severe physical and

emotional distress. She received professional treatment for her severe physical and emotional

distress.

                                                 XIX.

          In retaliation for her complaining about the sexual harassment, the Sheriff’s Office

demoted Ms. Conner and reduced her pay. She was also subjected to unwelcomed sexual

advances, verbal and physical harassment and offensive remarks.

                                                 XX.

          The work environment became so hostile that Ms. Conner could not remain in the

workplace. She was forced to leave the environment in order to protect her mental and physical

health.

                                                 XXI.

          Because of the hostile work environment created by the Sheriff’s Office’s failure to take

immediate and appropriate corrective action, Ms. Conner filed a charge of discrimination with

the Equal Employment Opportunity Commission (“EEOC”). She received her right to sue letter

dated October 30, 2018.



                                   FIRST CLAIM FOR RELIEF

                                                 XXII.

          The allegations of paragraphs I through XXI are incorporated by reference herein.

                                                XXIII.

          The above discriminatory and complained of acts of defendants constitute a conspiracy to


                                                Page 4
       Case 2:19-cv-00561-CJB-KWR Document 1 Filed 01/25/19 Page 5 of 9



deprive Ms. Conner of her rights and privileges in violation of 42 U.S.C. §§ 1981 and 1985.

                                              XXIV.

       As a direct and proximate result of said acts, Ms. Conner has suffered, and continues to

suffer, lost income, severe emotional pain, post traumatic stress disorder, severe mental anguish,

depression, loss of enjoyment of life, emotional distress, and physical injury. She has incurred,

and continues to incur, expenses for medical and psychological treatment and medications.

                               SECOND CLAIM FOR RELIEF

                                               XXV.

       Ms. Conner incorporates by reference and realleges paragraphs I through XXIV.

                                              XXVI.

       The above discriminatory and complained of acts of defendants constitute the creation of,

and maintenance of, a hostile work environment in violation of Title VII.

                                              XXVII.

       As a direct and proximate result of the hostile work environment, Ms. Conner has

suffered, and continues to suffer, lost income, post traumatic stress disorder, emotional pain,

mental anguish, depression, loss of enjoyment of life, emotional distress, and physical injury.

She has incurred and continues to incur expenses for medical and psychological treatment and

medications.

                                 THIRD CLAIM FOR RELIEF

                                             XXVIII.

               Ms. Conner incorporates by reference and realleges paragraphs I through XXVII.

                                              XXIX.


                                              Page 5
       Case 2:19-cv-00561-CJB-KWR Document 1 Filed 01/25/19 Page 6 of 9



        Ms. Conner complained to her supervisors about the hostile work environment.

                                              XXX.

        As a result of Ms.Conner’s complaints, she was subjected to unwarranted disciplinary

actions that included, but were not limited to a demotion and reduction of pay.

                                              XXXI.

        The above discriminatory and complained of acts of defendants constitute retaliation in

violation of Title VII.

                                              XXXII.

        As a direct and proximate result of the retaliation, Ms. Conner has suffered, and continues

to suffer, lost income, severe emotional pain, post traumatic stress disorder, mental anguish,

depression, loss of enjoyment of life, emotional distress, and physical injury. She has incurred

and continues to incur expenses for medical and psychological treatment and medications.



                               FOURTH CLAIM FOR RELIEF

                                             XXXIII.

        Ms. Conner incorporates by reference and realleges paragraphs I through XXXII.

                                             XXXIV.

        The actions and inactions of defendants were committed while acting under the color of

law and demonstrate a deliberate indifference to Ms. Conner’s constitutionally protected rights

and constitute a violation of §1983.

                                             XXXV.

        As a direct and proximate result of defendants’ deliberate indifference, Ms. Conner has


                                              Page 6
       Case 2:19-cv-00561-CJB-KWR Document 1 Filed 01/25/19 Page 7 of 9



suffered, and continues to suffer, lost income, severe emotional pain, post traumatic stress

disorder, mental anguish, depression, loss of enjoyment of life, emotional distress, and physical

injury. She has incurred and continues to incur expenses for medical and psychological

treatment and medications.

                                    FIFTH CLAIM FOR RELIEF

                                             XXXVI.

       Ms. Conner incorporates by reference and realleges paragraphs I through XXXV.

                                             XXXVII.

       The actions and inactions of defendants constitute a constructive discharge.

                                            XXXVIII.

       As a direct and proximate result of her constructive discharge, Ms. Conner has suffered,

and continues to suffer, lost income, past, present and future lost wages, a loss of employment

benefits, severe emotional pain, post traumatic stress disorder, mental anguish, depression, loss

of enjoyment of life, emotional distress, and physical injury. She has incurred and continues to

incur expenses for medical and psychological treatment and medications.

                                             XXXIX.

       Ms. Conner incorporates by reference and realleges paragraphs I through XXXVIII.

                                               XL.

       The above complained of acts and omissions of defendants constitute intentional

infliction of emotional distress.

                                               XLI.

       As a direct and proximate result of defendants’ intentional infliction of emotional


                                              Page 7
       Case 2:19-cv-00561-CJB-KWR Document 1 Filed 01/25/19 Page 8 of 9



distress, Ms. Conner has suffered, and continues to suffer, lost income, severe emotional pain,

post traumatic stress disorder, mental anguish, depression, loss of enjoyment of life, emotional

distress, and physical injury. She has incurred and continues to incur expenses for medical and

psychological treatment and medications.



                                            PRAYER

       WHEREFORE, Ms. Conner prays for judgment against defendants, in solido:

       a.      awarding plaintiff past, present and future lost wages, prejudgment interest, and

               damages for all employment benefits she would have received but for the

               discriminatory acts and practices of defendants; and

       b.      awarding plaintiff compensatory and punitive damages; and

       c.      awarding plaintiff damages for severe emotional distress, post traumatic stress

               disorder, emotional pain, mental anguish, depression, loss of enjoyment of life;

               and

       d.      awarding plaintiff damages for physical pain and suffering; and

       e.      awarding plaintiff damages for all past and future medical expenses; and

       f.      awarding plaintiff damages for all past and future psychiatric treatment expenses;

               and

       h.      awarding reasonable attorneys’ fees and costs incurred in this action; and

       i.      legal interest on all the damages prayed for above from the date of judicial

               demand until paid, and;

       j.      ordering any other relief this Court deems to be just and appropriate.


                                              Page 8
       Case 2:19-cv-00561-CJB-KWR Document 1 Filed 01/25/19 Page 9 of 9



                                        JURY DEMAND

       Plaintiff demands a jury to hear and decide all issues of fact.

F.R.C.P. Rule 4(d) Waiver of Service requested.

                                                       Respectfully Submitted,



                                                       DANATUS N. KING & ASSOCIATES



                                                       /s/ Danatus N. King
                                                       Danatus N. King (La. Bar # 20249)
                                                       2475 Canal Street, Suite 308
                                                       New Orleans, Louisiana 70119
                                                       (504) 821-3221 Telephone
                                                       (504) 821-3131 Facsimile
                                                       dking@dkinglawfirm.com
                                                       Attorneys for Christine Conner




                                              Page 9
